                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:20-CV-76-BO


RON HARDNEY, MANUEL PANGASIRL,                           )
AND MICHELLE SALWAY,                                     )
                                                         )
                        Plaintiffs,                      )
                                                         )
        V.                                               )                       ORDER
                                                         )
ABC PHONES OF NORTH CAROLINA, INC.                       )
                                                         )
                        Defendant.                       )



        This cause comes before the Court on the parties ' joint stipulation regarding stay pending

arbitration [DE 114]. Defendant has also filed a motion to compel arbitration. [DE 96].

        The parties have conferred and agreed to proceed in arbitration. It is the opinion of the

Court that a stay of this litigation is thus mandatory under 9 U.S.C. § 3.

        It is, accordingly, ORDERED that all proceedings in this case are stayed pending

arbitration between the parties. The parties shall file joint status reports with the Court on the status

of the arbitration, with the first report filed ninety days after this order, and successive reports filed

every ninety days thereafter. The parties shall file a status report within fourteen days after the

conclusion of the arbitration, stating that the arbitration has concluded. Defendant' s motion compel

arbitration is DISMISSED as moot. The Clerk is DIRECTED to remove this case from the Court' s

active docket during the pendency of the arbitration.




             Case 5:20-cv-00076-BO Document 115 Filed 12/14/20 Page 1 of 2
SO ORDERED, this   1L day of December, 2020.




                                         2
       Case 5:20-cv-00076-BO Document 115 Filed 12/14/20 Page 2 of 2
